NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ANA ROSA VILLALVAZO,                              No. 08-74319

               Petitioner,                        Agency No. A095-233-602

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Ana Rosa Villalvazo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings based on the ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we

deny the petition for review.

       The BIA did not abuse its discretion in denying Villalvazo’s motion to

reopen as untimely and number-barred where the successive motion was filed more

than three years after her removal order became final, see 8 C.F.R. § 1003.2(c)(2),

and Villalvazo failed to show the due diligence required for equitable tolling of the

filing deadline, see Avagyan, 646 F.3d at 679 (equitable tolling is available to a

petitioner who is prevented from filing because of deception, fraud or error, and

exercised due diligence in discovering such circumstances).

      Because the timeliness issue is dispositive, we need not reach Villalvazo’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-74319